DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

Claim 1:
Claim 1 has been amended to require “…randomly selecting a plurality of parts from the delivered batch of the parts without verification that the randomly selected plurality of parts comprises non-compliant parts and/or compliant parts, and assembling the randomly selected plurality of parts to form the mechanical device…”  Applicant’s disclosure as originally filed provides support for “[a] part to be replaced is replaced by another identical part selected randomly in a production batch” (page 3, lines 19-22); and applicant’s disclosure as originally filed provides support for “the parts to be mounted on each mechanical device, and those to be changed during revisions or repairs to said device, are selected randomly, it is possible to deliver parts affected by the deviation in question” (page 5, lines 1-4).  However, applicant’s disclosure as originally filed provides no support for “…randomly selecting a plurality of parts from the delivered batch of the parts without verification that the randomly selected plurality of parts comprises non-compliant parts and/or compliant parts and assembling the randomly selected plurality of parts to form the mechanical device” (emphasis added).

Claim 4:
Claim 4 has been amended to require “…randomly selecting a part from the production batch without verification that the randomly selected part is a non-compliant or compliant part and replacing one of the parts assembled in said mechanical device with the randomly selected part without verification that the part being replaced is a non-compliant or a compliant part …”  Applicant’s disclosure as originally filed provides support for “[a] part to be replaced is replaced by another identical part selected randomly in a production batch” (page 3, lines 19-22); and applicant’s disclosure as originally filed provides support for “the parts to be mounted on each mechanical device, and those to be changed during revisions or repairs to said device, are selected randomly, it is possible to deliver parts affected by the deviation in question” (page 5, lines 1-4).  However, applicants disclosure as originally filed provides no support for “…randomly selecting a part from the production batch without verification that the randomly selected part is a non-compliant or compliant part and replacing one of the parts assembled in said mechanical device with the randomly selected part without verification that the part being replaced is a non-compliant or a compliant part” (emphasis added).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
MPEP § 2106.07 Formulating and Supporting Rejections For Lack Of Subject Matter Eligibility states eligibility rejections must be based on failure to comply with 

Eligibility Step 1:
MPEP § 2106.03 Eligibility Step 1: The Four Categories of Statutory Subject Matter [R-08.2017] – II. ELIGIBILITY STEP 1: WHETHER A CLAIM IS TO A STATUTORY CATEGORY states Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  In this case, applicant’s claimed invention is directed to method for production; and, therefore, the claimed invention as a whole falls within one or more statutory categories (Step 1: YES). However, the claimed invention must be further analyzed to determine whether it qualifies as eligible at Pathway A or requires further analysis at Step 2A to determine if the claim is directed to a judicial exception.
 
Eligibility Step 2:
MPEP § 2106.04 Eligibility Step 2: Whether a Claim is Directed to a Judicial Exception [R-08.2017] – I. JUDICIAL EXCEPTIONS states determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 
Step 2A. MPEP § 2106.04 Eligibility Step 2: Whether a Claim is Directed to a Judicial Exception [R-08.2017] – II. ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICAL EXCEPTION states the flowchart in MPEP § 2106, subsection III, Step 2A determines whether: The claim as a whole is not directed to a judicial exception (Step 2A: NO) and thus is eligible at Pathway B, thereby concluding the eligibility analysis; or the claim as a whole is directed to a judicial exception (Step 2A: YES) and thus requires further analysis at Step 2B to determine if the claim as a whole amounts to significantly more than the exception itself. It is evident from the flowchart depicted by MPEP § 2106 Patent Subject Matter Eligibility [R-08.2017] – III SUMMARY OF ANALYSIS AND FLOWCHART as well as MPEP § 2106.04 Eligibility Step 2: Whether a Claim is Directed to a Judicial Exception [R-08.2017] – II. ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICAL EXCEPTION that a claim is directed to a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is recited (i.e. set forth or described) in the claim.  In this case, an abstract idea, such as a mathematical algorithm, is recited, set forth or described in applicant’s claimed invention. The abstract idea, reflected as a mathematical algorithm, which is recited in both claims 1 and 4 of applicant’s claimed invention, is as follows:

            
                1
                -
                
                    
                        ∑
                        
                            k
                            =
                            0
                        
                        
                            n
                            1
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            N
                                        
                                    
                                    
                                        
                                            k
                                        
                                    
                                
                            
                        
                        q
                        
                            
                                
                                    k
                                
                            
                            
                                
                                    1
                                
                            
                        
                        
                            
                                1
                                -
                                q
                                1
                            
                        
                        
                            
                                
                                    N
                                    -
                                    k
                                
                            
                            
                                
                                     
                                
                            
                        
                        ≤
                        p
                        1
                    
                
            
        

Therefore, in accordance with MPEP § 2106.04 II. ELIGIBILITY STEP 2A, further analysis at Step 2B is required in order to determine if the claimed invention as a whole amounts to significantly more than the exception itself.
Step 2B. MPEP § 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More [R-08.2017] – I. THE SEARCH FOR AN INVENTIVE CONCEPT states abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves; however, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions.  At Step 2B MPEP § 2106.05 requires the examiner to then consider, in addition to the abstract idea, “what else is there in the claims before us?” An examiner’s analysis and consideration of this question is recorded below.  However,  MPEP § 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More [R-08.2017] – I. THE SEARCH FOR AN INVENTIVE CONCEPT further states “[e]valuating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that ‘it is consistent with the general rule that patent claims ‘must be considered as a whole.’’” (emphasis added).  The examiner has considered applicant’s claimed invention as a whole, in light of the specification as originally filed, in prior Office Actions as well as in the analysis of MPEP § 2016 Step 1 and Step “what else is there in the claims before us?” In order to examine and consider this question, the examiner must recite additional elements outside the limitations of the abstract idea. This analysis does not mean the examiner did not search, consider and examine the claims as a whole in light of the specification. At no time, during prosecution of the application, did the examiner attempt to parse claim limitations in order to violate MPEP § 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More [R-08.2017] – I. THE SEARCH FOR AN INVENTIVE CONCEPT.

“what else is there in the claims before us?”
Applicant’s claimed invention affirmatively recites four method steps.  The examiner has labeled the four method steps as steps (a), (b), (c) and (d) for discussion purposes only.  No such labeling is recited in the presented claims. 
(a) providing a plurality of the parts to be assembled to form each mechanical device and having been produced according to a specification comprising at least one conformity specification, wherein the plurality of the parts comprises compliant parts that satisfy the conformity specification and comprises non-compliant parts that do not satisfy the conformity specification;
(b) determining a dilution rate q1, the dilution rate q1 being non-zero and strictly less than 1 and being a maximal rate selected to satisfy a relationship [R], wherein a threshold n1 is a number of non-compliant parts of a given mechanical device, and wherein a proportion p1 is non-zero and strictly less than 1;
(c) delivering, from the plurality of the parts, a batch of the parts to be assembled comprising a number of compliant parts and a number of non-compliant parts, wherein a ratio of the number of compliant parts to the number of non-compliant parts in the batch is such that the ratio is less than or equal to the dilution rate q1 and such that a number of mechanical devices having a number of non-compliant parts strictly greater than the threshold n1 is in a proportion less than or equal to the proportion p1.
(d) randomly selecting at least one part from a delivered batch of parts without verification that the randomly selected part is a compliant part or a non-compliant part and assembling the randomly selected plurality of parts to form the mechanical device.
Method step (b) recites an abstract idea in the form of a mathematical equation and is not considered additional elements of the claimed invention in accordance with MPEP § 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More [R- 08.2017].
Steps (a), (c) and (d), providing the plurality of parts; delivering the plurality of parts into a batch; and assembling the randomly selected plurality of parts to form the device, as specifically recited in applicant’s claimed invention, are the additional elements outside the abstract idea.
MPEP § 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More [R- 08.2017] – I. THE SEARCH FOR AN INVENTIVE CONCEPT – A. Relevant Considerations For Evaluating Whether Additional Elements Amount To An Inventive Concept provides guidance and examples of limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception. Specifically, item ii states “[s]imply appending well-understood, routine, 
Specifically, claims 1 and 4 recite in relevant part:

Claim 1: 
A method for production of a plurality of mechanical devices, where each mechanical device comprises a defined number N of identical parts to be assembled, the method comprising providing a plurality of the parts to be assembled to form each mechanical device and having been produced according to a specification comprising at least one conformity specification, wherein the plurality of the parts comprises compliant parts that satisfy the conformity specification and comprises non-compliant parts that do not satisfy the conformity specification;
determining a dilution rate q1, the dilution rate q1 being non-zero and strictly less than 1 and being a maximal rate selected to satisfy a relationship:

            
                1
                -
                
                    
                        ∑
                        
                            k
                            =
                            0
                        
                        
                            n
                            1
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            N
                                        
                                    
                                    
                                        
                                            k
                                        
                                    
                                
                            
                        
                        q
                        
                            
                                
                                    k
                                
                            
                            
                                
                                    1
                                
                            
                        
                        
                            
                                1
                                -
                                q
                                1
                            
                        
                        
                            
                                
                                    N
                                    -
                                    k
                                
                            
                            
                                
                                     
                                
                            
                        
                        ≤
                        p
                        1
                    
                
            
        

wherein a threshold n1 is a number of non-compliant parts of a given mechanical device, and wherein a proportion p1 is non-zero and strictly less than 1;
delivering, from the plurality of the parts, a batch of the parts to be assembled comprising a number of compliant parts and a number of non-compliant parts, wherein a ratio of the number of compliant parts to the number of non-compliant parts in the batch is such that the ratio is less than or equal to the dilution rate q1 and such that a number of mechanical devices having a number of non-compliant parts strictly greater than the threshold n1 is in a proportion less than or equal to the proportion p1; and,
randomly selecting a plurality of parts from the assembled batch of the parts without verification that the randomly selected plurality of parts comprises non-compliant parts and/or compliant parts and assembling the plurality of parts to form the mechanical device.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
This judicial exception is not integrated into a practical application because the mere application of the results of an algorithm is analogous to concepts identified by the courts as abstract ideas. MPEP § 2106.04(a)(2) Examples of Concepts the Courts Have Identified as Abstract Ideas IV. “MATHEMATICAL RELATIONSHIPS/FORMULAS” B. Concepts relating to performing mathematical calculations provides examples of identifying a concept relating to performing mathematical calculations as abstract ideas. In this case, applicant’s claimed invention is a method of generating first data by (providing compliant parts) and second data (providing non-compliant parts) by taking existing information, manipulating the data using a mathematical relationship (determining a dilution rate q1 according to the claimed mathematical expression) and organizing this information into a new form (…assembling the generated data – compliant parts and non-compliant parts – into production batches…).
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of applicant’s claimed invention – delivering a batch of compliant parts and non-compliant parts according to a dilution rate governed by a mathematical expression – when considered individually and/or as an ordered combination, do not result in the claim as a whole amounting to significantly more than the judicial exception because the additional elements merely recite well-understood, routine and conventional activities/elements.
Comparing produced parts to a conformity specification and identifying compliant and non-compliant parts as required of applicant’s claimed invention is well-understood, routine and considered conventional activities/elements of a manufacturing production process as evidenced by applicant’s admitted prior art (AAPA).  (See applicant’s disclosure as originally filed at page 1, lines 14-22).  Delivering a batch of parts to be assembled in production batches comprising compliant parts and non-compliant parts is well-understood, routine and considered conventional activities/elements of a manufacturing process as evidenced by applicant’s admitted prior art. (See applicant’s disclosure as originally filed at page 1, lines 10-30). In addition, randomly selecting at least one part from a plurality of parts is well-understood, routine and considered (col. 1, lines 35-53).

Claim 4: 
A method for repairing a mechanical device having been produced with a method for production of a plurality of mechanical devices, where each mechanical device comprises a defined number N of identical parts to be assembled, the method comprising providing a plurality of the parts to be assembled to repair each mechanical device and having been produced according to a specification comprising at least one conformity specification, wherein the plurality of the parts comprises compliant parts that satisfy the conformity specification and comprises non-compliant parts that do not satisfy the conformity specification;
determining a dilution rate q1, the dilution rate q1 being non-zero and strictly less than 1 and being a maximal rate selected to satisfy a relationship:

            
                1
                -
                
                    
                        ∑
                        
                            k
                            =
                            0
                        
                        
                            n
                            1
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            N
                                        
                                    
                                    
                                        
                                            k
                                        
                                    
                                
                            
                        
                        q
                        
                            
                                
                                    k
                                
                            
                            
                                
                                    1
                                
                            
                        
                        
                            
                                1
                                -
                                q
                                1
                            
                        
                        
                            
                                
                                    N
                                    -
                                    k
                                
                            
                            
                                
                                     
                                
                            
                        
                        ≤
                        p
                        1
                    
                
            
        

wherein a threshold n1 is a number of non-compliant parts of a given mechanical device, and wherein a proportion p1 is non-zero and strictly less than 1;
delivering, from the plurality of the parts, a production batch comprising a number of compliant parts and a number of non-compliant parts, wherein a ratio of the number of compliant parts to the number of non-compliant parts in the batch is such that the ratio is less than or equal to the dilution rate q1 and such that a number of mechanical devices having a number of non-compliant parts strictly greater than the threshold n1 is in a proportion less than or equal to the proportion p1; and, 
randomly selecting a part from the production batch without verification that the randomly selected part is a non-compliant or a compliant part and replacing one of the parts assembled in said mechanical device with the randomly selected part without verification that the part being replaced is a non-compliant or a compliant part.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
This judicial exception is not integrated into a practical application because the mere application of the results of an algorithm is analogous to concepts identified by the courts as abstract ideas. MPEP § 2106.04(a)(2) Examples of Concepts the Courts Have Identified as Abstract Ideas IV. “MATHEMATICAL RELATIONSHIPS/FORMULAS” B. Concepts relating to performing mathematical calculations provides examples of identifying a concept relating to performing mathematical calculations as abstract ideas. In this case, applicant’s claimed invention is a method of generating first data by (providing compliant parts) and second data (providing non-compliant parts) by taking existing information, manipulating the data using a mathematical relationship (determining a dilution rate q1 according to the claimed mathematical expression) and organizing this information into a new form (…assembling the generated data – compliant parts and non-compliant parts - into production batches…).
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of applicant’s claimed invention – delivering a production batch of compliant parts and non-compliant parts according to a dilution rate governed by a mathematical expression – when considered individually and/or as an ordered combination, do not result in the claim as a whole amounting to significantly more than the judicial exception because the additional elements merely recite well-understood, routine and conventional activities/elements.
Comparing produced parts to a conformity specification and Identifying compliant and non-compliant parts as required of applicant’s claimed invention is well-understood, routine and considered conventional activities/elements of a manufacturing production process as evidenced by applicant’s admitted prior art (AAPA).  (See applicant’s disclosure as originally filed at page 1, lines 14-22).  Assembling a production batch of parts comprising compliant parts and non-compliant parts is well-understood, routine and considered conventional activities/elements of a manufacturing process as evidenced by applicant’s admitted prior art. (See applicant’s disclosure as originally filed at page 1, lines 10-30). In addition, randomly selecting a part from the production batch without verification that the randomly selected part is a non-compliant or a compliant part and replacing one of the parts assembled in said mechanical device with the randomly selected part without verification that the part being replaced is a non-compliant or a compliant part is well-understood, routine and considered conventional activities/elements of a manufacturing process as evidenced by Remtulla et al. (US 9,842,303 B2) (col. 1, lines 35-53).

Claim 2:
Claim 2 is rejected under 35 U.S.C. 101 because the claim further limits the abstract idea identified in claim 1 without significantly more.

Claim 3:
Claim 3 is rejected under 35 U.S.C. 101 because the claim further limits the abstract idea identified in claim 1 without significantly more.  Assembling a mechanical device from a production batch comprising a plurality of parts comprising at least one non-compliant part is well-understood, routine and considered conventional activities/elements of a manufacturing production process.  (See applicant’s disclosure as originally filed at page 1, lines 27 bridging page 2, line 8).

Claim 5:
Claim 5 is rejected under 35 U.S.C. 101 because the claim further limits the abstract idea identified in claim 4 without significantly more.

Claim 6:
Claim 6 is rejected under 35 U.S.C. 101 because the claim further limits the abstract idea identified in claim 4 without significantly more.  Assembling a mechanical device from a production batch comprising a plurality of parts comprising at least one non-compliant part is well-understood, routine and considered conventional (See applicant’s disclosure as originally filed at page 1, lines 27 bridging page 2, line 8).

Claim 7:
Claim 7 is rejected under 35 U.S.C. 101 because the claim further limits the abstract idea identified in claim 5 without significantly more.  Assembling a mechanical device from a production batch comprising a plurality of parts comprising at least one non-compliant part is well-understood, routine and considered conventional activities/elements of a manufacturing production process.  (See applicant’s disclosure as originally filed at page 1, lines 27 bridging page 2, line 8).

Claim 8:
Claim 8 is rejected under 35 U.S.C. 101 because the claim further limits the abstract idea identified in claim 2 without significantly more.  Assembling a mechanical device from a production batch comprising a plurality of parts comprising at least one non-compliant part is well-understood, routine and considered conventional activities/elements of a manufacturing production process.  (See applicant’s disclosure as originally filed at page 1, lines 27 bridging page 2, line 8). 

Response to Arguments
 Applicant's arguments filed 22 April 2021 have been fully considered but they are not persuasive.

Claim Rejections under 35 U.S.C § 112
On pages 5 and 6, applicant argues the rejection of claims 1-8 under 35 U.S.C. 112(a) is improper because support for the negative claim language “without verification” can be found at paragraphs [0008], [0011], and paragraphs [0029]-[0035].  Examiner disagrees.  Applicant’s arguments are not commensurate with the amendments recited in the claims.  Claims 1-8 were not rejected under 35 U.S.C. 112(a) solely for the use of the negative claim language “without verification.”  As recited above, claim 1 has been amended to require “…randomly selecting a plurality of parts from the delivered batch of the parts without verification that the randomly selected plurality of parts comprises non-compliant parts and/or compliant parts and assembling the randomly selected plurality of parts to form the mechanical device…” 
On page 5, applicant further argues the as-filed specification reasonably conveys to a person of ordinary skill in the art, applicant’s proposed amendments because paragraphs [0029]-[0035] explain how the “without verification” principle is implemented in a production system.  Examiner disagrees.  Paragraphs [0029]-[0035] do not provide support for the claim limitation “…randomly selecting a plurality of parts from the delivered batch of the parts without verification that the randomly selected plurality of parts comprises non-compliant parts and/or compliant parts and assembling the randomly selected plurality of parts to form the mechanical device…”
Contrary to applicant’s arguments, a person of ordinary skill in the art, would not conclude that the phrase “…[p]roduction is therefore regulated to retain the probability that the mechanical devices have a number of non-compliant parts strictly greater than a threshold n1 in a proportion less than or equal to a proportion p1, the proportion p1 being non-zero and strictly less than 1…” as argued by the applicant, provides explicit or implicit support for the claim limitation “…randomly selecting a plurality of parts from the delivered batch of the parts without verification that the randomly selected plurality of parts comprises non-compliant parts and/or compliant parts and assembling the randomly selected plurality of parts to form the mechanical device…”

Claim Rejections under 35 U.S.C § 101
On page 6, applicant argues the rejection of claims 1-8 under 35 U.S.C. 101 is improper because the Alice/Mayo test has been misapplied since the examiner has failed to address Step 2A-Prong Two. Examiner disagrees. In the Non-Final Office Action (notification date 30 December 2020), the Examiner addresses Step 2A-Prong Two in accordance with MPEP § 2106.04 at paragraph [0013] of the Office Action.
On page 6, applicant further argues the rejection of claims 1-8 under 35 U.S.C. 101 is improper because the examiner dismisses the additional recitations of the claims as “well-understood, routine and conventional activity.”  Examiner disagrees.  Merely “dismissing” a claim limitation by an examiner is a direct violation of the MPEP and could result in the immediate termination of an examiner.  In the Non-Final Office Action (notification date 30 December 2020), the Examiner addresses Step 2A-Prong Two in accordance with MPEP § 2106.04 at paragraph [0013] of the Office Action and did not merely dismiss claim limitations.  MPEP § 2106.04(a) Abstract Ideas states the claim “…requires further analysis in Step 2A Prong Two, to determine whether any additional elements in the claim integrate the abstract idea into a practical application, see MPEP 2106.04(d).”  The required analysis was completed and the examiner addressed Step 
On page 7, applicant further argues the rejection of claims 1-8 under 35 U.S.C. 101 is improper because the claims integrate a mathematical concept into a practical application.  Examiner disagrees.  As discussed above, claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Woodhull et al. (US 2013/0326851 A1) discloses given a randomly selected pool of component to be assembled there is a very high probability that there will be a set of components that fit together with the best possible match of any desired attribute (page 2, para [0029]).  Ladin et al. (3,674,357) discloses random selection of components to be assembled without the need for prior measurement, sorting, and other time consuming and expensive handling procedures (col. 4, lines 27-37).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Lee A Holly/Primary Examiner, Art Unit 3726